Citation Nr: 0929594	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-19 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's net worth is excessive for purposes 
of payment of Department of Veterans Affairs (VA) non-
service-connected disability death pension benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to September 
1945.  He died in January 2003.  The appellant was his 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 corpus of estate 
determination from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence supports a finding that 
some portion of the corpus of the appellant's sizable estate 
may reasonably be consumed to provide for her own 
maintenance.


CONCLUSION OF LAW

The appellant's net worth is excessive for receipt of VA non- 
service-connected death pension benefits.  38 U.S.C.A. §§ 
1521, 1522, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.23, 3.263, 3.271, 3.272, 3.274, 3.275 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

The duty to notify was satisfied by way of a letter sent to 
the appellant in July 2007 which fully addressed income and 
net worth information, and was sent prior to the initial RO 
decision in this matter.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  In any event, the appellant has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO has obtained all relevant evidence pertaining to the 
appellant's income and net worth, and the appellant has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Since this decision is not based 
on medical evidence, but rather income and net worth 
information, a medical examination or medical opinion is not 
required under 38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

VA will pay pension for non-service-connected disability or 
death to the surviving spouse of a veteran of a period of war 
who met the service requirements prescribed in Section 
1521(j) of Title 38, U.S. Code, or who at the time of death 
was receiving, or was entitled to receive, compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1541.

The purpose of VA pension benefits is to provide a 
subsistence income for wartime veterans and their surviving 
spouses who are totally disabled and who are otherwise unable 
to maintain a basic, minimal income level.  Pension benefits 
are based upon total family income, and the amount of pension 
benefits is adjusted based upon the number of dependents the 
veteran or the surviving spouse supports.  Recipients of 
pension income are required to report any changes in income 
and number or status of their dependents in a timely fashion.  
38 U.S.C.A. §§ 1521, 1522.  Pension benefits payable are 
subject to limitations on annual income and net worth.  38 
U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  

The applicable criteria provide that pension shall be denied 
or discontinued when the corpus of the estate of the 
veteran's surviving spouse is such that under all the 
circumstances, including consideration of the annual income 
of the surviving spouse, it is reasonable that some part of 
the corpus of such estate be consumed for the appellant's 
maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  
The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. §§ 3.263(b), 3.275(b).  The considerations concerning 
net worth as an eligibility factor for pension are necessary 
since it is inconsistent with the intent of the pension 
program to allow an appellant to collect a pension while 
simultaneously enjoying the benefit of a sizable estate.  
There are no precise guidelines which establish what size 
estate would preclude the payment of pension.  

In determining whether some part of the claimant's estate 
shall be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
estate, together with the following: whether the property can 
be readily converted into cash at no substantial sacrifice; 
life expectancy; number of dependents; potential rate of 
depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).

The Veteran served honorably in combat in World War II in 
North Africa, Sicily, and Europe, and was awarded, among 
other decorations, the Bronze Star Medal.  He died in January 
2003.  The appellant was his spouse.  Her private physician 
has submitted evidence that she cannot work due to several 
medical conditions, and she lives in an assisted living 
facility.  Thus, the controlling issue is whether she meets 
the net worth requirements for receipt of death pension 
benefits.

In a December 2006 Corpus of Estate Determination, the RO 
denied the appellant's claim on the basis that her assets 
exceed the amount for her to be eligible for payment.  That 
determination noted that she reported receiving monthly 
income of $1131 from Social Security, $2500 from rent on 
farmland, and $72 from dividends and interest.  She owns farm 
property consisting of 837 acres of farmland and a house with 
an appraised value of $503,250.  In addition, she had over 
$17,000 in bank deposits.  The determination noted that her 
monthly expenses of $4896 exceed her $3703 monthly income.  

The May 2008 statement of the case noted that she was 74 
years old and had a life expectancy of 10.9 years.  It was 
calculated that her total assets would be depleted by an 
estimated $166,318.74 during the next 10.9 years.  

However, even with the significant monthly expenses remaining 
after all of her income has been used, the evidence shows 
that the corpus of the appellant's assets has remained 
sizable throughout the pendency of this claim.  

The appellant and others have noted that the current economy 
and weather are not conducive to growing cotton, and there is 
currently no market for the sale of Texas farmland.  A 
farmland appraiser, in a July 2008 letter, stated that very 
little farmland has been sold in the appellant's area over 
the last five years.  However, the appellant has not 
attempted to sell the farm, and there is no competent 
evidence that the farm could not be sold.  

It is clear that the appellant's assets will eventually be 
significantly reduced, as she will continue to incur expenses 
at the assisted living facility.  The appellant is advised 
that should her net worth or household income change in the 
future, or should she incur out-of-pocket medical expenses 
that result in a significant decrease in his estate, she is 
encouraged to reapply for pension, and her potential 
entitlement will be determined in light of the facts then of 
record.  This is not to say that her estate must be 
completely consumed to establish eligibility.  Rather, it is 
only necessary that the estate be reduced to a more 
reasonable amount.  At this time, however, the evidence does 
not show that the corpus of the appellant's sizable estate 
has been depleted much at all.

Therefore, some portion of the corpus of the appellant's 
estate may reasonably be consumed to provide for her own 
maintenance, the appellant does not meet the eligibility 
requirements for death pension benefits and her claim must be 
denied.  There is no reasonable doubt to be resolved in her 
favor.

ORDER

As the appellant's net worth is excessive for purposes of 
payment of VA non-service-connected death pension benefits, 
the claim is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


